DETAILED ACTION
This is the third Office Action regarding application number 15/976,066, filed on 05/10/2018, and which claims foreign priority to KR 10-2017-0062423, filed on 05/19/2017.
This action is in response to the Applicant’s Response dated 10/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 10/12/2021 has been entered.
 
Status of Claims
Claims 1 and 5-14 are currently pending.
Claims 2-4 and 15 are cancelled.
Claims 1 and 5-7 are amended.
Claims 9 and 12 are withdrawn.
Claims 1, 5-8, 10, 11, 13, and 14 are examined below.
The rejection of claims 1, 5-8, 10, 11, 13, and 14 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1, 5-8, 10, 11, and 14 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
The rejection of claim 13 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 09/24/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (US 6,400,489) in view of HENDRIKS (US 2018/0248497 A1).
Regarding claim 1, Suzuki et al. teaches a solid-state displacement element comprising:
A pair of 2-dimensional inorganic layered compound having layered structure (see figure below) (abstract), corresponding to the claimed “pair of 2-dimensional active layers”; and
An organic substance (see figure below) (abstract), corresponding to the claimed “property control layer”, positioned between the 2-dimenional active layers, wherein the structure of the organic substance switches between a trans-form and a cis-form in response to an external light (See column 11, line 34 to column 12, line 40).

    PNG
    media_image1.png
    608
    794
    media_image1.png
    Greyscale

In addition, Suzuki teaches that the 2-dimensional inorganic active material is a transition metal dichalcogenide made of MoS2 (Column 9, lines37-58), which is the same material disclosed by the instant invention (see [0013] and [0017] of instant specification). Suzuki further teaches that the organic substance of the property control layer is made of azobenzene (column 5, line 60 to column 6, line 25), which is the same material disclosed by the instant invention (see [0021-0022] of the instant specification).
	Moreover, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thusly, the organic substance of Suzuki 
Since the 2-dimensional active layers and the property control layer of Suzuki (MoS2–azobenzene) (See column 11, line 34 to column 12, line 40 and column 5, line 60 to column 6, line 25) are made of the same material as the claimed invention (see [0013], [0017] and [0021-0022] of the instant specification), the property control layer of Suzuki is inherently switched to a photovoltaic conversion mode in the presence of external light and switched to piezoelectric conversion mode in the absence of external light. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01, Part II).
Finally, since the materials of each layer described by the prior art reference are identical to those described by the applicant’s disclosure, the examiner finds sufficient facts to conclude that the device will also inherently be capable of performing the features recited in the last limitation of claim 1. Specifically, the examiner concludes that the MoS2–azobenzene multilayer is capable of having the functional groups controlled by light and would necessarily induce p- or n-type doping and the accompanying charge separation. The applicant has not yet submitted convincing evidence or argument demonstrating that the device and materials taught by Suzuki would function in any materially different manner.

SUZUKI does not disclose expressly that the property control layer as a surface of one of the 2-dimensional active layers form a primary bond. The examiner interprets the phrase “primary bond” as requiring either an ionic, covalent, or coordinate bond between atoms, and not any type of secondary bond (e.g., van der Waals).
HENDRIKS teaches an energy conversion material including azobenzene property control layers where the azobenzene is covalently bonded to its embedded material (para. 135).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SUZUKI and form a primary bond between the property control layer and the dimensional active layer as taught by HENDRIKS because this was a well-known method of combining the photo-mechanical materials together to form optical elements (paras. 135 and 146).

Regarding claim 5, the combination of SUZUKI and HENDRIKS teaches or would have suggested the energy conversion material of claim 1, wherein the transition metal dichalcogenides include a transition metal selected from molybdenum (Mo) and tantalum (Ta) (Column 9, lines 37-58).

Regarding claim 6, the combination of SUZUKI and HENDRIKS teaches or would have suggested the energy conversion material of claim 1, wherein the transition 

	Regarding claim 7, the combination of SUZUKI and HENDRIKS teaches or would have suggested the energy conversion material of claim 1, wherein the transition metal dichalcogenide is MoS2 (Column 9, lines 37-58).

	Regarding claim 8, the combination of SUZUKI and HENDRIKS teaches or would have suggested the energy conversion material of claim 1, wherein the external environment factor is light (See column 11, line 34 to column 12, line 40).

	Regarding claims 10 and 11, the combination of SUZUKI and HENDRIKS teaches or would have suggested the energy conversion material of claim 1, wherein the organic layer (corresponding to the claimed “property control layer”) includes an isomer (column 5, line 60 to column 6, line 25) which is changed in structure and relevant property by light (See column 11, line 34 to column 12, line 40), wherein the isomer is selected from the group consisting of azobenzene, stilbene, spriopyran, fulgide (column 5, line 60 to column 6, line 25).

	Regarding claim 14, the combination of SUZUKI and HENDRIKS teaches or would have suggested the energy conversion material of claim 1, wherein the 2-dimensional active layers and the property control layer are alternately laminated to two or more layers (See Fig. 2).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (US 6,400,489) in view of HENDRIKS (US 2018/0248497 A1) as applied to claim 11 above, and further in view of BANDARA (“Photoisomerization in different classes of azobenzene”).
Regarding claim 13, the combination of SUZUKI and HENDRIKS teaches or would have suggested the energy conversion material of claim 11, wherein at least one polar functional group bonded to at least one of the carbon atoms of azobenzene (column 6, lines 19-25), but does not specifically teach -NHCHO or -COOH group as a substituent.
However, Bandara teaches that azobenzene undergoes trans->cis isomerization when irradiated with light tuned to an appropriate wavelength. The reverse cis->trans isomerization can be driven by light or occurs thermally in the dark (abstract). Bandra teaches that ring substituents produce drastic changes on the absorption, emission, and photochemical properties of azobenze. Substituents also have the ability to make the cis isomer more thermodynamically stable than the trans isomer. Bandara further teaches carboxylic acid (COOH) as a substituent, which has a similar absorption spectra to unsubstituted azobenzene (see page 15-16).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select an azobenzene substituted with carboxylic acid for the organic compound (azobenzene) of Suzuki, because selection of a known material based on its suitability for its intended use, an organic compound that reversibly 


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721